Citation Nr: 1700053	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for external hemorrhoids.

2.  Entitlement to an initial rating in excess of 30 percent prior to January 04, 2016 and a rating in excess of 50 percent on or after January 05, 2016 for adjustment disorder with mixed anxiety and depressed mood to include dyssomnia (previously rated as dyssomnia, not otherwise specified). 

 3. Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter, for residuals status post left great and second toe stress fractures with bilateral metatarsalgia and plantar fasciitis. 

4. Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter for right knee chondromalacia. 

 5. Entitlement to an initial compensable rating prior to February 21, 2014, and in excess of 10 percent thereafter, for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to April 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Columbia, South Carolina. 

The Veteran testified at an August 2015 Travel Board hearing and a copy of that transcript is of record.

These claims were previously before the Board in November 2015, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

The Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001).  The Veteran has not contended that her service-connected disabilities alone render her unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The issues of a claim for service connection for a painful vaginal scar, recurring ovarian cyst, sinus problems, and irritable bowel syndrome (IBS) in an October 2016 statement as well as a claim of clear and unmistakable error (CUE) submitted in a November 2015 statement have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased evaluations for an adjustment disorder, left toes, and bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record shows that the Veteran did not have large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent recurrences, bleeding with secondary anemia or fissures at any time during the pendency of the appeal.




CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by letters dated in February 2009 and March 2011.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher initial evaluation for her hemorrhoids, and the Veteran volunteered her subjective symptoms and employment history during the period under consideration.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7  (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id. 

In relevant part, 38 U.S.C. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that her service-connected hemorrhoids are worse than reflected by her current noncompensable evaluation. 

A review of the Veteran's VA outpatient treatment records reveals that she has been followed for her hemorrhoids, but there has been no indication of symptoms other than pain noted.

The Veteran was provided with a VA examination in February 2014.  At this examination, the examiner noted that the Veteran denied any instances of thrombosis.  The Veteran claimed intermittent anal pruritis, burning pain with bowel movements, and rectal bleeding.   Pain occurred approximately
once or twice a month.  The Veteran complained of pain and discomfort with flare-ups.  The examiner noted the presence of small and moderate hemorrhoids.  The examiner found no functional impairment as a result of the Veteran's condition.

Analysis

The medical evidence of record revealed that the Veteran has suffered pain related to her hemorrhoids.  As such, the Veteran's complaints of pain and discomfort, denoting mild to moderate symptoms are supported by the most probative evidence of record.  Additionally, the record does not show any symptoms of thrombosis, persistent bleeding, as such has only been shown to be intermittent and with no accompanying anemia during the period of appeals, or fissures at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the criteria for compensable evaluation for her hemorrhoids under Diagnostic Code 7336 are met.  This is true throughout the period of time during which her claim has been pending and therefore consideration of staged ratings are not warranted.

At her August 2015 hearing, the Veteran asserted that her hemorrhoids were uncomfortable and that she had to "push them in" weekly.  She stated that some days it was hard for her to sit down.  She described her hemorrhoids as painful, raw, and noted that they bled every time she had a bowel movement.  The Veteran is competent to report observable symptoms of her hemorrhoids.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her description of her symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  She asserted that she has persistent bleeding.  However, to have a 10 percent rating, excessive redundant tissue must be present and she did not describe this symptom.  A 20 percent rating also contemplates persistent bleeding, but also requires secondary anemia or fissures, neither of which the Veteran has.  Therefore, her testimony does not support a compensable disability rating for her hemorrhoids.  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's hemorrhoids are contemplated by the schedular criteria set forth in Diagnostic Code 7336.  Specifically, bleeding, pain, and burning.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected hemorrhoids, such that she is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2016).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of her service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

The Board has considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107 (b); see also, e.g., Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating for external hemorrhoids is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

Adjustment Disorder

The Veteran was last provided with a Supplemental Statement of the Case (SSOC) for her claims on April 2016 and forwarded for adjudication by the Board.  Thereafter, VA outpatient treatment records for visits conducted in July 2016 and October 2016 pertinent to the Veteran's adjustment disorder (July 2016 record indicating treatment for adjustment disorder with increased severity of Veteran's associated sleeping disorder and October 2016 record showing an increase in medication for adjustment disorder) were then subsequently associated with the claims file.  The Veteran was never provided with any additional SSOCs or rating decisions.  Because VA obtained evidence on its own, an SSOC must be issued reflecting consideration of the relevant evidence.  

Knees and Toes

The Veteran's claims were previously remanded in November 2015 to afford current VA examinations for her musculoskeletal disabilities affecting her service-connected knees and toes.  Although those examinations were conducted in March 2016, the Board finds that they are inadequate for rating purposes and new examinations should be provided.

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In 25 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

The Board has previously found that most current musculoskeletal examination forms were implemented in May 2013 and included "Section V - Pain.'"  The Board previously indicated that it believed the language in that section regarding active/passive motion and weight-bearing/nonweight-bearing satisfied the requirements of Correia.  However, the May 2013 examination form is not currently being used by most examiners.  Notably, Section V was removed from the musculoskeletal examination forms in the fall of 2014 as part of a major overhaul to bring those examination forms into compliance with other requirements.  There is also an older Joints examination that is still occasionally used by examiners, although this is in the process of being phased out.  The current version of the Joints examination does not include any section for recording ranges of motion on active or passive testing.  While this version does include a question about weight-bearing, the question only asks about pain, not range of motion.

In this case, the examination forms used in the administration of the March 2016 VA examinations appear to have used the new format, excluding Section V.  The Veteran's examinations did not contain any discussion of active versus passive ranges of motion, nor was there any discussion of weight-bearing, other than within the context of pain.  The March 2016 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should review and consider the July 2016 and October 2016 VA outpatient treatment records for the Veteran's adjustment disorder in the first instance and conduct any further development that may be necessary.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate the service-connected residuals status post left great and second toe stress fractures with bilateral metatarsalgia and plantar fasciitis and bilateral knee disabilities. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

Pursuant to Correia v. McDonald, 25 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If any of the joints cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The examiner must consider the Veteran's lay testimony in rendering an opinion.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative. After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


